      Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

ROBERT T. CARROLL,

                             Plaintiff,                         OPINION AND ORDER
       v.
                                                                     19-cv-680-wmc
ANDREW M. SAUL, Commissioner of
Social Security,

                             Defendant.


       Pursuant to 42 U.S.C. § 405(g), plaintiff Robert T. Carroll seeks judicial review of

a final determination that he was not disabled within the meaning of the Social Security

Act. Carroll contends that remand is warranted because the administrative law judge

(“ALJ”) failed to adequately account for his finding of a moderate limitation in

concentration, persistence and pace (“CPP”) in formulating his residual functional capacity

(“RFC”) for purposes of posing a hypothetical question to the vocational expert. Because

the ALJ relied on the credible opinion of a medical expert in translating Carroll’s CPP

limitation into nonexertional limitations in his RFC, the court rejects plaintiff’s challenge

and will affirm the denial of benefits.
       Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 2 of 11



                                       BACKGROUND1

       A. Overview

       Plaintiff Robert T. Carroll applied for social security disability benefits and social

security supplemental insurance benefits on April 27, 2016, claiming an alleged onset date

of February 22, 2015. With a birth date of May 30, 1967, Carroll was a “younger

individual” on the alleged disability onset date, but subsequently changed to “closely

approaching advanced age” category. 20 C.F.R. §§ 404.1563, 416.963. Carroll has past

relevant work as an automobile repair technician, a generally medium exertion level job.

He claimed disability based on “scoliosis, 3-bulging disc[s], carpal tunnel, weight limited,

anxiety, depression, bipolar.” (AR 60.)


       B. ALJ Decision

       ALJ Karen Sayon held a hearing by videoconference on August 29, 2018, at which

plaintiff appeared personally and by counsel. As of the alleged onset date, the ALJ found

that Carroll suffered from the following severe impairments: chronic pain syndrome,

osteoarthritis, somatoform disorder, depression and anxiety. (AR 18.) The ALJ also found

that Carroll had “no more than a moderate limitation” in concentrating, persisting, or

maintaining pace. (AR 19.) In making this determination, the ALJ explained:

               Claimant has complained that he does not handle stress well,
               but says he handles changes in routine okay (Exhibit 4E, page
               7). Claimant has claimed he does not finish what he starts, but
               says he follows written instructions “okay” and spoken
               instructions “sometimes okay” (id. at page 6). Claimant has

1
  The following facts are drawn from the administrative record, which can be found at dkt. #9. In
light of the single challenge raised on appeal with respect to plaintiff’s CPP limitation, the court
cabins its description of the record to matters relevant to that challenge.


                                                 2
        Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 3 of 11



               acknowledged work activity after onset, including recent
               employment driving for a mobile home. He did not report any
               deficits with respect to attention and concentration that
               prevent him from performing the job as required.

(Id.)

        With respect to crafting an RFC, the ALJ adopted the following nonexertional

limitations:

               Claimant can understand and remember simple and multi-step
               instructions; can sustain attention and concentration for
               simple and multi-step tasks; can adapt to simple, minor
               changes in the work routine; and can perform routine tasks.

(AR 20.) In formulating these limitations, the ALJ noted: Carroll’s “history of depression

and anxiety, exacerbated by pain and stress,” but also noted that the record reflect

“medication management, but little other treatment”; no “hospitalizations due to chronic

mental disability”; “no evidence that he has had or required regular, ongoing psychotherapy

treatment”; “[m]ental status examinations have failed to reveal any significant

abnormalities”; and mental health conditions “generally remain stable with compliant

medication management.” (AR 23-24.) In sum, the ALJ concluded that “[w]hile he may

experience some waxing and waning in his [mental health] condition, the evidence is not

reflective of significant functional limitations greater than that determined above.” (AR

26.)    The ALJ also noted that plaintiff’s mental status examination were “generally

unremarkable for extensive deficit in mood, affect, attention, or concentration.” (Id.)

Based on this, the ALJ concluded that the RFC adequately accommodates claimants mental

health impairments.




                                            3
      Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 4 of 11



       The ALJ also reviewed the opinion evidence and assigned great weight to the opinion

of state agency psychology consultant who reviewed Carroll’s record at the reconsideration

level because she was “able to review more of the evidence and provided a better discussion

of . . . [her] findings, based on that evidence.” (AR 27 (citing Exhibits 6A and 8A).) The

ALJ specifically explained that “[t]he degree of restriction arising from claimant’s alleged

mental impairments is accurately accounted for in the above residual functional capacity

assessment.” (AR 27.)

       Based on his limitations, the ALJ finally concluded that Carroll could not perform

his past relevant work because it was medium exertional level, among other reasons, but

accepted the testimony from a vocational expert that there were jobs in significant numbers

in the national economy Carroll could perform, including sorter, press operator and bench

assembler.


       C. Medical Record

       In his brief, plaintiff includes a handful of records describing mental health related

issues: noting sleeping and trouble concentrating (AR 440 (8/14/15 record)); completing

a neuropsychological system checklist in which Carroll noted “a multitude of cognitive

symptoms” (AR 654 (1/1/17 record)); and noting that he was experiencing “feelings of

hopelessness and frustration” (AR 741 (10/24/17 record)).2 However, these records are

only marginally relevant to the challenge raised on appeal, given that plaintiff is not




2
  Plaintiff also details his medical record with respect to physical ailments -- namely, chronic,
radiating back and neck pain -- but these records are not material to the CPP challenge raised on
appeal.

                                               4
        Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 5 of 11



challenging the ALJ’s finding of a moderate (rather than a marked) limitation in CPP.

Rather, Carroll is simply challenging how the ALJ addressed this limitation in crafting the

RFC.

        As indicated above, the ALJ relied on the state agency medical consultant who

conducted the record review at the reconsideration stage in determining plaintiff’s

nonexertional limitations. In particular, JoAnne Coyle, Ph.D., conducted a review dated

October 19, 2016, and opined that Carroll does have sustained concentration and

persistence limitations, and specifically found that he was “moderately limited” in the

following specific areas:

              ability to carry out detailed instructions;

              ability to maintain attention and concentration for extended
              periods;

              ability to perform activities within a schedule, maintain regular
              attendance, and be punctual within customary tolerances; and

              ability to complete a normal workday and workweek without
              interruptions from psychologically based symptoms and to
              perform at a consistent pace without an unreasonable number
              and length of rest periods.

(AR 105.) Dr. Coyle then offered the following narrative explanation:

              Cl[aiman]t can sustain att[entio]n/conc[entration] for simple
              and multistep tasks; he can maintain effort for two hour
              periods over the course of an eight hour work day and standard
              work week within acceptable pace and persistence standards.

(Id.)




                                              5
      Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 6 of 11



                                         OPINION

       The standard by which a federal court reviews a final decision by the Commissioner

of Social Security is well-settled. Findings of fact are “conclusive,” so long as they are

supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971).       When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

evidence, decide questions of credibility or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Accordingly, where

conflicting evidence allows reasonable minds to reach different conclusions about a

claimant’s disability, the responsibility for the decision falls on the Commissioner. Edwards

v. Sullivan, 985 F.2d 334, 336 (7th Cir. 1993). At the same time, the court must conduct

a “critical review of the evidence,” id., and insure the ALJ has provided “a logical bridge”

between findings of fact and conclusions of law, Stephens v. Berryhill, 888 F.3d 323, 327

(7th Cir. 2018).

       Here, plaintiff contends that the ALJ erred in her treatment of Carroll’s moderate

limitations in CPP in formulating the nonexertional limitations in the RFC.            More

specifically, consistent with well-established case law in the Seventh Circuit, Carroll

contends that the nonexertional limitations either did not address his moderate limitation

in CPP, but rather other mental health limitations or the limitations fail to account for his

specific CPP issues.    Either way, plaintiff argues this error rendered both the RFC

formulation and, as a consequence, opinions by the vocational expert deficient. See, e.g.,


                                             6
       Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 7 of 11



O’Connor-Spinner v. Astrue, 627 F.3d 614, 617 (7th Cir. 2010) (holding that the ALJ should

refer “expressly to limitations on concentration, persistence, and pace in the hypothetical

in order to focus the VE’s attention on these limitations and assure reviewing courts that

the VE’s testimony constitutes substantial evidence of the jobs a claimant can do”); Crump

v. Saul, 932 F.3d 567, 570 (7th Cir. 2019) (“When it comes to the RFC finding, we have

likewise underscored that the ALJ generally may not rely merely on catch-all terms like

‘simple, repetitive tasks’ because there is no basis to conclude that they account for

problems of concentration, persistence or pace.” (citation and quotation marks omitted)).

       In his opposition brief, the Commissioner contends that the ALJ’s treatment of the

CPP limitation falls within one or more of the exceptions allowed under O’Connor-Spinner.3

First, the Commissioner argues that the ALJ’s RFC assessment, which included a number

of limitations working in tandem, adequately addressed Carroll’s moderate limitations in

CPP. Specifically, the Commissioner directs the court to Jozefyk v. Berryhill, 923 F.3d 492

(7th Cir. 2019), in which the Seventh Circuit concluded that restricting the plaintiff to

simple repetitive tasks and limited interactions with others was sufficient to accommodate

the plaintiff’s CPP limitations because the record reflected that “his impairments surface

only when he is with other people or in a crowd.” Id.at 498.



3
  The Commissioner’s opposition brief makes a number of other arguments, pointing out, among
other things, the ALJ’s discounting of plaintiff’s credibility and reliance on parts of the record to
question whether his mental health limitations are severe. These arguments are also not material
to the issue raised on appeal. Moreover, the ALJ found severe impairments of depression and
anxiety, along with moderate limitations in CPP. The Commissioner cannot unwind these findings
in his opposition brief. As such, the court focuses only on the portion of the Commissioner’s brief
addressing whether the ALJ appropriately considered Carroll’s moderate limitations in CPP in
crafting his RFC.


                                                 7
      Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 8 of 11



       Here, however, the Commissioner does not explain how the limitations the ALJ

provided address Carroll’s specific CPP limitations. Nor does the ALJ provide a logical

bridge between her finding of moderate limitations in CPP and Carroll’s reported difficulty

in handling stress well or completing what he starts (AR 19), much less the RFC limiting

Carroll to: simple and multi-step instructions and tasks; simple, minor changes in the work

routine; and routine tasks.

       For this reason, the court finds this exception to O’Connor inapplicable, but it still

rejects plaintiff’s argument that the limitations in his RFC could never address CPP.

Plaintiff argues that limitations concerning instructions and tasks “address[] specific

vocational preparation or how long it takes someone to learn a job,” and limiting claimant

to simple and minor changes in the work routine addresses “social functioning and

adaptation.” (Pl.’s Opening Br. (dkt. #13) 23.) However, the cases plaintiff cites do not

support this argument. Indeed, depending on the specific CPP issue a claimant has, those

limitations may well be sufficient. For example, if the claimant is distracted by detailed

instructions and tasks, then limiting him to simple or multi-step (meaning two or three

steps) tasks or instructions could address that limitation. See e.g., Case v. Berryhill, No. 17-

cv-619-wmc (W.D. Wis. May 28, 2020) (dkt. #13); Robson v. Saul, 19-cv-717-wmc (W.D.

Wis. May 7, 2020) (dkt. #16). Similarly, if a claimant struggled with shifting from one

task to another, then limiting him to simple, minor changes in work routine, could also

address CPP limitations.

       Second, and relatedly, the Seventh Circuit has held that an ALJ may rely on the

opinion of “a medical expert who effectively translated an opinion regarding the claimant’s


                                               8
        Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 9 of 11



mental limitations into an RFC assessment.” Milliken v. Astrue, 397 F. App’x 218, 221 (7th

Cir. 2010); Urbanek v. Saul, 796 F. App’x 910, 914 (7th Cir. 2019) (rejecting CPP challenge

where ALJ “appropriately relied on Dr. Rozenfeld’s testimony to formulate Urbanek’s

residual functional capacity”); Varga v. Colvin, 794 F.3d 809, 815 (7th Cir. 2015) ((“[A]n

ALJ may rely on a doctor’s narrative RFC, rather than the checkboxes, where that narrative

adequately encapsulates and translates those worksheet observations.”); Saunders v.

Berryhill, No. 17-CV-616-BBC, 2018 WL 4027030, at *5 (W.D. Wis. Aug. 23, 2018), aff’d

sub nom. Saunders v. Saul, No. 18-2910, 2019 WL 2714329 (7th Cir. June 28, 2019)

(rejecting challenge where ALJ relied on medical expert in translating CPP limitation into

RFC).

        Here, as the ALJ noted, Dr. Coyle expressly opined:

               Cl[aiman]t can sustain att[entio]n/conc[entration] for simple
               and multistep tasks; he can maintain effort for two hour
               periods over the course of an eight hour work day and standard
               work week within acceptable pace and persistence standards.

(AR 105.) As a consulting psychologist, the ALJ placed great weight on Coyle’s opinion,

and obviously relied on it in limiting Carroll to simple and multi-step instructions and

tasks, and in finding that there was no need to include any other, express limitations as to

pace or persistence (e.g., a percent off-task limitation) in light of Coyle’s opinion that he

could maintain acceptable pace and persistence standards.

        In fairness, plaintiff also contends that the ALJ erred in relying on Coyle’s opinion

because: (1) there is nothing in the record to indicate that Dr. Coyle is familiar with

disability standards and, therefore, her opinion about “acceptable” standards constitutes

speculation; and (2) the narrative fails to take into account all limitations described in

                                              9
      Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 10 of 11



Section I of the form. The court rejects the first challenge out of hand, agreeing with the

Commissioner that it was reasonable for the ALJ to infer Dr. Coyle’s familiarity with the

requirements for competitive work. In fact, the regulations explain that state agency

psychologists, like Dr. Coyle, are assumed to be “highly qualified and experts in Social

Security disability evaluation.” 20 C.F.R. § 404.1513a(b)(1). In concluding that Carroll

could maintain pace and persistence at an acceptable level, Dr. Coyle was simply opining

that he did not need any accommodations in that area. This certainly falls well within her

area of expertise.

       As for the second challenge, plaintiff specifically argues that Dr. Coyle’s narrative

did not address her own finding in Section I of the form that Carroll was moderately limited

in his “ability to perform activities within a schedule, maintain regular attendance, and be

punctual within customary tolerances.” (AR 105; Pl.’s Reply (dkt. #15) 9.) However,

plaintiff stops short of explaining how the narrative is “not consistent” with Dr. Coyle’s

findings in Section I of the form, which is the required test. See Rudie v. Saul, No. 18-CV-

562-WMC, 2019 WL 6799450, at *5 (W.D. Wis. Dec. 13, 2019) (“In several cases, the

Seventh Circuit has found no error by the ALJ in adopting an agency consultant’s narrative

RFC finding, provided the ALJ reasonably credited the consultant’s opinion and the

opinion is ‘not inconsistent’ with the consultant’s findings on the worksheet in Section 1

of the assessment.”) (citing Capman v. Colvin, 617 F. App’x 575, 579 (7th Cir. 2015)).

Moreover, from the court’s perspective, limiting Carroll to simple and multi-steps tasks

and instructions could well address Carroll’s moderate limitations with respect to his ability

to perform activities within a schedule or, at least, the narrative is consistent with such a


                                             10
     Case: 3:19-cv-00680-wmc Document #: 18 Filed: 06/01/20 Page 11 of 11



finding. Regardless, plaintiff fails to explain why Dr. Coyle’s opinion that Carroll can

perform “within acceptable pace and persistence standards” requires any limitation, much

less what other RFC limitations would be required to address his CPP issues.

      Accordingly, the court concludes that the ALJ reasonably relied on Dr. Coyle’s

translation of Carroll’s moderate limitations in CPP in formulating his RFC and will affirm

the Commissioner’s denial.



                                         ORDER

      IT IS ORDERED that:

      1) The decision of defendant Andrew M. Saul, Commissioner of Social Security,
         denying plaintiff Robert T. Carroll’s application for disability benefits is
         AFFIRMED.

      2) The clerk of court is directed to enter judgment for defendant and close this case.

      Entered this 1st day of June, 2020.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                            11
